Citation Nr: 0933121	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1971 to 
February 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In April 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The Veteran stated that he believed he was service connected 
for psoriasis.  Instead, he had actually been receiving 
service connection benefits for acne vulgaris.  He asserts 
that he was treated for dandruff during his active military 
service, but he believes that he actually had psoriasis at 
the time instead of dandruff.  His claim revolves around 
whether his treatment for dandruff was actually the onset of 
psoriasis, whether he currently has psoriatic arthritis, and 
whether there is a nexus between the Veteran's psoriatic 
arthritis and his active military service.  While the Veteran 
was afforded a compensation and pension examination, the 
examiner's only opinion regarding psoriasis was that it was 
not resolved with multiple topical therapies.  The examiner 
did not offer an opinion regarding psoriatic arthritis.  

Therefore, a remand is necessary in order to determine 
whether it is at least as likely as not that the Veteran's 
psoriatic arthritis was caused by his active military 
service.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate examination to determine 
whether he has psoriatic arthritis and, 
if so, to also determine the etiology 
or onset of the disorder.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's psoriatic 
arthritis is at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active military service (please note 
that the Veteran claims his treatment 
for dandruff was actually treatment for 
psoriasis).

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
 
2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




